STRAUP, J.
I concur, but not in tbe order relating to costs. If an aggrieved litigant is entitled to costs when a case is reversed for prejudicial error committed in bis presence, I think for stronger reasons should be have costs upon ai reversal for such error committed in bis absence. Tbe plaintiff bad tbe burden. He was unable, or failed, to make a case even without an adversary, and procured tbe court to make findings without evidence. It is not shown that tbe defendant was to blame for that. It should not be expected that tbe defendant unsolicited ought to have been present and to have assisted tbe plaintiff in making a case against itself and in guarding him against blunders. Of course, it is within our power and discretion to deny costs to tbe appellant, but I see no good reason for doing so.